Citation Nr: 0509216	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  01-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

In a Board action dated in August 2003, this case was 
remanded to the RO for it to consider new evidence that had 
been sought by the Board.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(unless waived by the appellant, new evidence must be 
considered by the agency of original jurisdiction).  The new 
evidence sought by the Board consisted of a general medical 
examination and a psychiatric examination, which were 
requested in December 2002.  The general medical examination 
was conducted in April 2003.  The RO determined that the 
examiner did not comply with the request that an opinion be 
provided as to whether the veteran's service-connected 
disabilities combine to prevent him from undertaking 
substantially gainful employment.  As a result, the examiner 
was asked to provide this opinion, which he did in a brief 
addendum dated in August 2004.

The record shows that the psychiatric examination was 
requested by the Appeals Management Center in March 2003, and 
again in August 2004.  There is no indication in the record 
that the psychiatric examination was ever scheduled or 
conducted.  (Although recent outpatient treatment records 
include findings, such as in August 2004, that the veteran 
was alert and oriented, the veteran has nevertheless 
contended that his service-connected Waldenström's 
macroglobulinemia syndrome has caused him significant 
problems with fatigue and mental confusion.  For this reason 
the psychiatric evaluation was requested.)  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand order, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court also held that 
the Board errs in failing to ensure compliance with remand 
orders of the Board or the Court.  Id.  Given those 
pronouncements, and the fact that the development sought by 
the Board has not been completed, another remand is now 
required.  38 C.F.R. § 19.9 (2002).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA psychiatric 
examination.  The veteran's claims 
folder must be made available for 
the examiner to review.  The 
examiner should address the 
disabling effects of the veteran's 
service-connected disabilities.  
Particular attention should be 
directed toward evidence in the 
claims file which addresses the 
veteran's employability, some of 
which indicates that he can no 
longer work due to Waldenström's 
macroglobulinemia and its symptoms, 
including fatigue and mental 
confusion.  An opinion must be 
provided as to whether the veteran's 
service-connected disabilities 
combine to prevent him from 
undertaking substantially gainful 
employment.  Detailed reasons should 
be provided for the opinions given.  

The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.  

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

